UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 18, 2010 Lyris, Inc. (Exact name of registrant as specified in its charter) Delaware 1-10875 01-0579490 (State or other (Commission File Number) (I.R.S. Employer jurisdiction of incorporation) Identification Number) 6401 Hollis St., Suite 125 Emeryville, CA 94608 (Address of principal (Zip code) executive offices) Registrant's telephone number, including area code: (800) 768-2929 Not Applicable(Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 19, 2010, Lyris, Inc. (“Company”) issued a press release announcing that Luis A. Rivera has resigned from his positions as President and Chief Executive Officer of the Company, and the board of directors (“Board”) has appointed Wolfgang Maasberg as the Company’s new Chief Executive Officer and President and as a member of the Board. The resignation and the appointment occurred on August 18, 2010. Mr.
